Citation Nr: 1300432	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches.

2.  Entitlement to a compensable disability rating for residuals of a skull fracture.

3.  Entitlement to a compensable disability rating for a laceration scar of the forehead.

4.  Entitlement to a compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office. 

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The holding of Rice is inapplicable here, as the evidence of record shows that the Veteran works as a substitute teacher.  There is no contention or evidence of unemployability and consideration of a TDIU is not warranted.

The issue of entitlement to an increased rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's posttraumatic headaches result in prostrating attacks occurring on an average once a month over the last several months.  

2.  The Veteran's residuals of a skull fracture have not resulted in any loss of part of her skull. 

3.  The Veteran's laceration scar of the forehead results in one characteristic of disfigurement, elevation of the scar.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the Veteran's posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a Diagnostic Codes (DC) 8045, 8100; 4.130, Diagnostic Code 9304 (2012).

2.  The criteria for a compensable rating for the Veteran's residuals of a skull fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a DC 5299-5296 (2012).

3.  The criteria for a 10 percent rating for the Veteran's laceration scar of the forehead have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2012); 38 C.F.R. § 4.118, DC 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of September 2007 and February 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in December 2007 and May 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  These examinations provide information to properly rate the Veteran under the applicable diagnostic codes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's service-connected disabilities relates to a May 1990 in-service accident when she was hit in the head by a tow bar.  She suffered a laceration to her forehead, but did not lose consciousness.  She was diagnosed as suffering from a head laceration and skull fracture.  

Posttraumatic Headaches

The Veteran's posttraumatic headaches have been evaluated pursuant to both 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 38 C.F.R. § 4.130, Diagnostic Code 9304.  Diagnostic Code 8045 covers residuals of traumatic brain injuries, and Diagnostic Code 9304 covers dementia due to head trauma.  

However, it is more advantageous for the Veteran to be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, covering migraine headaches.  Under Code 8100, characteristic prostrating attacks averaging one in 2 months over the last several months is assigned a 10 percent rating.  Characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned the highest, 50 percent rating.  

The Veteran underwent a VA examination in December 2007.  She stated that she has suffered from headaches since her in-service injury in 1990.  She stated that her headaches occur daily, and that some are worse than others.  She stated that she suffers from nausea and photophobia during some of her headaches, but that her symptoms have been somewhat relieved by using new medication.  She reported suffering from prostrating headaches two times per month.  

Upon examination, her strength, muscle tone, and muscle bulk were normal.  Her senses, mental status, and cranial nerves were also described as normal.  She was diagnosed as suffering from posttraumatic headaches resulting in significant effects on her occupational activities.  

VA treatment records from 2007 to 2008 show that the Veteran complained of similar symptoms as those found in her initial VA examination.  Notably, she complained of suffering from chronic, daily headaches.  

The Veteran underwent a second VA examination in July 2010.  She stated that she currently has headaches two to three times per week, lasting five to six hours.  She stated that she suffers from light and noise sensitivity with about 30 percent of her headaches.  She reported that she continues to work as a substitute teacher.  

Upon examination, her reflexes, sensation, and motor examinations were normal.  She had no complaints of memory loss, and she had normal consciousness.  She was diagnosed as suffering from a remote traumatic brain injury resulting only in residual headaches.  The examiner reported that the Veteran's headaches had no significant effects on her usual occupation and no effects on her daily activities.  The examiner stated that the Veteran should be considered moderately to totally incapacitated during the 30 percent of her headaches that result in sensitivity to noise and light.  

Notwithstanding the examiner's conclusion that the Veteran's headaches had no significant effects on her usual occupation and no effects on her daily activities, they do.  

In her December 2007 VA examination, the Veteran reported suffering from two prostrating headaches every month.  In her more recent examination, the Veteran reported suffering from two to three headaches per week, and the examiner stated that 30 percent of those headaches (or around 3 headaches per month) were moderately to totally incapacitating.   

Under Diagnostic Code 8100, evidence of characteristic prostrating attacks occurring on an average once a month over the last several months warrants a 30 percent rating.
  
A 50 percent rating is not warranted, however.  Such a rating requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence does not show that the Veteran's headaches rise to this level.  Though her headaches have an effect on her occupation, she has remained employed as a substitute teacher throughout the course of the appeals period.  Further, though the Veteran suffers from headaches frequently, she has not described all of them as being completely prostrating.  She acknowledges that she suffers from fewer of her more severe headaches than what is required for a 50 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations, which is not demonstrated by the evidence.  38 C.F.R. § 3.321 (2012).  

The applicable rating criteria here are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's service-connected headaches result in prostrating attacks two to three times per month, and these symptoms are contemplated by the applicable rating criteria for headaches.  There is no evidence of marked interference with employment or frequent hospitalizations.  The Veteran's symptoms are provided for in the applicable rating criteria; the first threshold of the Thun framework is not met, ending the Board's inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Skull Fracture

The Veteran's skull fracture has been rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5296.  That Code covers loss of part of the skull.  For loss of the skull without brain hernia, an area smaller than the size of a 25-cent piece or 0.716 square inches is assigned a 10 percent rating.  An intermediate area is assigned a 50 percent rating, and an area larger than the size of a 50-cent piece is assigned a 50 percent rating.  Loss of the skull with brain hernia is assigned an 80 percent rating.   

The Veteran underwent a CT scan of her head in June 2007.  That scan showed that the bony structures were unremarkable, and there were no acute findings in the brain.  There is no other evidence in the claims file showing that the Veteran has lost part of her skull.

Given this evidence, the noncompensable rating assigned is appropriate.  An increased rating would only be warranted with evidence of loss of the skull resulting in an area the size of a 25-cent piece.  As no evidence has ever shown that the Veteran has lost part of her skull, a compensable rating is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations, which is not demonstrated by the evidence.  38 C.F.R. § 3.321.  

The applicable rating criteria here are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's service-connected residuals of a skull fracture have not resulted in loss of the skull, and there is no indication that she suffers from any other disability as a result of her residuals of a skull fracture.  There is no evidence of marked interference with employment or frequent hospitalizations.  The Veteran's symptoms are provided for in the applicable rating criteria; the first threshold of the Thun framework is not met, ending the Board's inquiry.  Thun, 22 Vet. App. at 115.

The preponderance of the evidence is against the claim for an increased rating;  there is no doubt to be resolved; and an increased rating for the Veteran's residuals of a skull fracture is not warranted.  

Laceration Scar of the Forehead

The Veteran's laceration scar of the forehead has been evaluated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  Effective October 23, 2008, VA amended the rating criteria for the evaluation of scars.  The new ratings are clear that, for scars rated under the previous Diagnostic Code prior to the effective date, a scar will only be evaluated under the new provisions at the request of the Veteran.  The Veteran filed her claim in August 2007, and she has not requested review under the new provisions.  Accordingly, only the previous version of the code is evaluated here.  

Diagnostic Code 7800 covers disfigurement of the head, face, or neck.  Scars of the head, face, or neck with one characteristic of disfigurement are rated as 10 percent disabling.  A 30 percent disability rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement.  

The eight characteristics of disfigurement are defined as: a scar five or more inches in length, a scar at least one-quarter inch (0.6cm) wide at the widest part, the surface contour of the scar is elevated or depressed on palpation, the scar is adherent to underlying tissue, the skin is hypo or hyper pigmented in an area exceeding six square inches, the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, there is underlying soft tissue missing in an area exceeding six square inches; and the skin is indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118, DC 7800 (2007).  

The Veteran underwent a VA examination in December 2007.  The examiner stated that the Veteran had a scar on the medial border of her left eye brow measuring 2.5 cm by 0.1 cm.  She stated that the scar had a normal texture, but that the area was minimally raised.  The scar had mild hypopigmentation when compared to the surrounding areas.  The scar had no tenderness on palpation, no adherence to the underlying tissue, and resulted in no limitation of motion or loss of function.  There was no underlying soft tissue damage, no skin ulceration or breakdown, and no underlying tissue loss.  The scar was elevated but not depressed.  The scar texture was abnormal, but there was no induration or inflexibility.  

A compensable rating is assigned in cases of a head scar showing one characteristic of disfigurement.  Here, the examiner stated that the Veteran's forehead scar was elevated.  Elevation is one of the characteristics of disfigurement, so a 10 percent rating is warranted.  

A higher, 30 percent rating is not warranted, however, as the Veteran's scar shows no other characteristic of disfigurement.  Though the scar was described as hypopigmented and as having abnormal texture, the area of the scar is not large enough for these findings to be considered disfiguring.  The code requires that these characteristics be shown over an area exceeding six square inches to be considered disfiguring, and the Veteran's scar is far smaller.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations, which is not demonstrated by the evidence.  38 C.F.R. § 3.321.  

The applicable rating criteria here are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's service-connected laceration scar of the forehead results in one characteristic of disfigurement, and the symptoms of her scar are contemplated by the applicable rating criteria for scars.  There is no evidence of marked interference with employment or frequent hospitalizations.  The Veteran's symptoms are provided for in the applicable rating criteria; the first threshold of the Thun framework is not met, ending the Board's inquiry.  Thun, 22 Vet. App. at 115.


ORDER

Entitlement to a disability rating of 30 percent for posttraumatic headaches is granted.

Entitlement to a compensable disability rating for residuals of a skull fracture is denied.

Entitlement to a disability rating of 10 percent for a laceration scar of the forehead is granted.


REMAND

The Veteran seeks an increased rating for her left ear hearing loss.  She last underwent a VA examination in January 2008.  In its October 2011 brief, the Veteran's representative stated that the Veteran's hearing has deteriorated since that time, and that a new examination is warranted.  In view of the worsening of the condition and the passage of time since the previous examination, the case must be remanded for a new examination.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from June 2010 and thereafter and associate them with her claims folder.  

2.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected left ear hearing loss.

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


